                                          Case 3:00-cr-00194-EMC Document 97 Filed 10/06/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 00-cr-00194-EMC-1
                                   8                    Plaintiff,
                                                                                            ORDER DENYING DEFENDANT’S
                                   9             v.                                         MOTION FOR COMPASSIONATE
                                                                                            RELEASE
                                  10     VAUGHN HENRY WHITMORE,
                                                                                            Docket No. 93
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Mr. Whitmore has filed a new motion for compassionate release. Having considered the

                                  14   parties’ briefs and accompanying submissions, the Court finds this matter suitable for resolution

                                  15   without oral argument. The motion for relief is DENIED. Judge Illston’s Rivera case presented a

                                  16   unique set of circumstances, including the fact that the government failed to raise the “old law”

                                  17   argument until after Judge Illston had already granted relief and therefore decided to stipulate to

                                  18   resentencing of the new law sentence. Other than Rivera, Mr. Whitmore has not cited any

                                  19   authority to support his contention that this Court has the authority to resentence on his “new law”

                                  20   crimes after the sentence on those crimes has already been completed, absent consent by the

                                  21   government.

                                  22          This order disposes of Docket No. 93.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: October 6, 2020

                                  26

                                  27                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  28                                                     United States District Judge
